Title: To Thomas Jefferson from William Irvin, [before 1 November 1776]
From: Irvin, William
To: Jefferson, Thomas


                    
                        Dr. Sir
                        [Before 1 November 1776]
                    
                    Being taken sick I had the Opportunity of offering the inclosed Memorial and Petition to but very few. I am perswaded, however, that a large Majority of the two Counties would have signed it, had they had the Opportunity. However, I trust that the reasonableness of the thing in itself, will have more Weight with the Honourable House of Delegates and Senators, than ever so many Names.
                    Please, Sir, to take it under your Care, and either read it, or have it read in the House, as either Custom, or your own Inclination shall direct, and befriend the Contents, of it, and in so doing you will greatly oblige the greater Part of your Constituants, and many others, and none more than Your cordial Friend and very huml. Servant,
                    
                        William Irvin
                    
                